
	
		II
		111th CONGRESS
		2d Session
		S. 3733
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Bennet (for himself,
			 Mr. Alexander, Mr. Franken, and Mr.
			 Burr) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to allow State educational agencies, local educational agencies, and
		  schools to increase implementation of schoolwide positive behavioral
		  interventions and supports and early intervening services in order to improve
		  student academic achievement, reduce overidentification of individuals with
		  disabilities, and reduce disciplinary problems in schools, and to improve
		  coordination with similar activities and services provided under the
		  Individuals with Disabilities Education Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Achievement Through Prevention
			 Act.
		2.PurposeThe purpose of this Act is to expand the use
			 of positive behavioral interventions and supports and early intervening
			 services in schools in order to improve student academic achievement, reduce
			 overidentification of individuals with disabilities, and reduce disciplinary
			 problems in schools.
		3.Amendments to
			 the Elementary and Secondary Education Act of 1965
			(a)Title I State
			 plansSection 1111(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6311(b)) is amended by adding at the end the
			 following:
				
					(11)Positive
				behavioral interventions and supportsIn the case of a State that
				proposes to use funds under this part to support positive behavioral
				interventions and supports, the State plan shall describe how the State
				educational agency will—
						(A)assist local
				educational agencies in implementing positive behavioral interventions and
				supports in schools served by the local educational agency on a whole-school
				basis;
						(B)provide technical
				assistance and training to local educational agencies to improve and support
				the development, implementation, and coordination of comprehensive positive
				behavioral interventions and supports carried out under this Act with similar
				activities carried out under the Individuals with Disabilities Education Act;
				and
						(C)evaluate the
				effects of providing positive behavioral interventions and supports.
						(12)Early
				intervening servicesIn the case of a State that proposes to use
				funds under this part to support early intervening services, the State plan
				shall describe how the State educational agency will—
						(A)assist local
				educational agencies in implementing early intervening services in schools
				served by the local educational agency to reduce the need to label children as
				disabled in order to address the learning and behavioral needs of such
				children;
						(B)provide technical
				assistance and training to local educational agencies to improve coordination
				of early intervening services provided under this Act with similar early
				intervening services carried out under the Individuals with Disabilities
				Education Act; and
						(C)evaluate the
				effects of providing early intervening
				services.
						.
			(b)Title I State
			 reportsSection 1111(h)(1)(C) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)) is amended—
				(1)in clause (vii),
			 by striking and after the semicolon;
				(2)in clause (viii),
			 by striking the period and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(ix)the number of
				local educational agencies that implement positive behavioral interventions and
				supports; and
						(x)the number of
				students—
							(I)who are served
				through the use of early intervening services; and
							(II)who in the
				preceding 2-year period, received early intervening services and who, after
				receiving such services, have been identified as eligible for, and receive,
				special education and related services under part B of the Individuals with
				Disabilities Education
				Act.
							.
				(c)Title I local
			 educational agency plansSection 1112(b)(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)) is amended—
				(1)in subparagraph
			 (P), by striking and after the semicolon;
				(2)in subparagraph
			 (Q), by striking the period and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(R)if the local
				educational agency proposes to use subgrant funds under this part for positive
				behavioral interventions and supports, a description of the actions the local
				educational agency will take to provide positive behavioral interventions and
				supports and coordinate those activities with similar activities carried out
				under the Individuals with Disabilities Education Act; and
						(S)if the local
				educational agency proposes to use subgrant funds under this part for early
				intervening services, a description of the actions the local educational agency
				will take to provide early intervening services and coordinate those services
				with similar early intervening services carried out under the Individuals with
				Disabilities Education
				Act.
						.
				(d)Title I
			 schoolwide programs
				(1)Schoolwide
			 programsSection 1114(b)(1)(B)(iii)(I) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6314(b)(1)(B)(iii)(I)) is
			 amended—
					(A)by redesignating
			 items (bb) and (cc) as items (dd) and (ee), respectively; and
					(B)by inserting
			 after item (aa) the following:
						
							(bb)implementation of schoolwide positive
				behavioral interventions and supports, including through coordination with
				similar activities carried out under the Individuals with Disabilities
				Education Act in order to improve academic outcomes for students and reduce the
				need for suspensions, expulsions, referrals to law enforcement, and other
				actions that remove students from instruction;
							(cc)implementation of early intervening
				services, including through coordination with similar early intervening
				services carried out under the Individuals with Disabilities Education
				Act;
							.
					(2)Technical
			 assistanceSection 1116(b)(4)(B) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6316(b)(4)(B))—
					(A)by redesignating
			 clauses (iii) and (iv) as clauses (iv) and (v), respectively; and
					(B)by inserting
			 after clause (ii) the following:
						
							(iii)shall include
				assistance in the implementation of schoolwide positive behavior supports and
				other approaches with evidence of effectiveness for improving the learning
				environment in the school and reducing the need for suspensions, expulsions,
				and other actions that remove students from instruction, including effective
				strategies for improving coordination of community
				resources;
							.
					(e)Title I
			 assessments and school improvement
				(1)School
			 improvement planSection 1116(b)(3)(A) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)(3)(A)) is amended—
					(A)in clause (ix),
			 by striking and after the semicolon;
					(B)in clause (x), by
			 striking the period and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(xi)specify whether
				the local educational agency or the school will adopt and implement policies or
				practices to implement or improve positive behavioral interventions and
				supports and enhance coordination with similar activities carried out under the
				Individuals with Disabilities Education Act; and
							(xii)specify whether
				the local educational agency or the school will adopt and implement policies or
				practices to implement or improve early intervening services and coordinate
				with similar early intervening services carried out under the Individuals with
				Disabilities Education
				Act.
							.
					(2)Local
			 educational agency improvement plansSection 1116(c)(10)(C) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(c)(10)(C))
			 is amended by adding at the end the following:
					
						(vii)Improving or
				expanding positive behavioral interventions and supports and enhancing
				coordination with similar activities under the Individuals with Disabilities
				Education Act.
						(viii)Improving or
				expanding early intervening services and coordinating such services with
				similar early intervening services carried out under the Individuals with
				Disabilities Education
				Act.
						.
				(f)Title I school
			 support and recognition
				(1)Regional
			 centersSection 1117(a)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6317(a)(3)) is amended—
					(A)by striking
			 of 2002 and comprehensive and inserting of 2002,
			 comprehensive;
					(B)by striking
			 and the comprehensive and inserting , the
			 comprehensive; and
					(C)by inserting
			 and any technical assistance center on schoolwide positive behavioral
			 interventions and supports funded under section 665(b) of the Individuals with
			 Disabilities Education Act, after 2002),.
					(2)Statewide
			 systems for supportSection 1117(a)(5)(B) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6317(a)(5)(B)) is amended—
					(A)in clause (i), by
			 striking the semicolon at the end and inserting the following: “, including by
			 improving or expanding the use of positive behavioral interventions and
			 supports aligned with similar activities carried out under the Individuals with
			 Disabilities Education Act;”;
					(B)in clause (iii),
			 by striking and after the semicolon;
					(C)in clause (iv),
			 by striking the period and inserting a semicolon; and
					(D)by adding at the
			 end the following:
						
							(v)review and
				analyze the school’s efforts to identify and assist students with poor academic
				achievement and students with disabilities, and assist the school in developing
				or improving early intervening services that are coordinated with similar
				activities carried out under the Individuals with Disabilities Education
				Act;
							(vi)review and
				analyze the school’s efforts to address behavioral or disciplinary problems,
				and assist the school in developing or improving schoolwide positive behavioral
				interventions and supports that are coordinated with similar activities carried
				out under the Individuals with Disabilities Education Act; and
							(vii)review the
				number of discipline incidents in the school and use that information to assist
				the school to implement schoolwide positive behavioral interventions and
				supports or other early intervening services, or
				both.
							.
					(g)Title I
			 parental involvementSection 1118(e) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6318(e)) is amended—
				(1)by redesignating
			 paragraphs (6) through (14) as paragraphs (7) through (15), respectively;
			 and
				(2)by inserting
			 after paragraph (5) the following:
					
						(6)shall provide
				information to school personnel, students, and parents about the school’s use
				of positive behavioral interventions and supports and the expectations of
				school personnel, students, and parents in supporting a safe learning
				environment for all
				students;
						.
				(h)Prevention and
			 intervention programsSection 1414(c)(8) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6434(c)(8)) is amended by inserting
			 “, including coordinating the use of positive behavioral interventions and
			 supports and early intervening services to improve academic achievement and
			 reduce disciplinary actions” before the semicolon at the end.
			(i)Technical
			 assistanceSection 1419 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6439) is amended—
				(1)in paragraph (1),
			 by striking and after the semicolon;
				(2)in paragraph (2),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(3)to provide
				technical assistance in implementing positive behavior interventions and
				supports and early intervening services in order to improve academic
				achievement and reduce disciplinary
				actions.
						.
				(j)DefinitionSection
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is
			 amended—
				(1)by redesignating
			 paragraphs (17) through (43) as paragraphs (18) through (44), respectively;
			 and
				(2)by inserting
			 after paragraph (15) the following:
					
						(16)Early
				intervening servicesThe term early intervening
				services means early intervening services described in section 613(f)(1)
				of the Individuals with Disabilities Education
				Act.
						.
				
